Citation Nr: 1827653	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-09 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extraschedular rating for right wrist fracture, status post right wrist fusion, with history of nonunion navicular.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to October 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran originally requested a Travel Board hearing in his March 2013 VA Form 9.  In a May 2013 statement, he withdrew his hearing request.  Thus, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.702 (e)(2017).

The Board adjudicated this appeal in a September 2015 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2017 Memorandum Decision, the Court vacated the September 2015 decision with regard to the issue of an extraschedular rating and remanded that issue to the Board.  

In September 2017, the Board remanded this case for further development.


FINDING OF FACT

The Veteran's right wrist disability picture is not an unusual or exceptional one and does not result in marked interference with employment or frequent hospitalizations or any similar such factor.  

CONCLUSION OF LAW

Referral for consideration of an extraschedular rating for right shoulder disability is not warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.10, 4.45, 4.50, 4.71a (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Extraschedular Rating

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's right wrist disability is currently rated 10 percent under hyphenated Diagnostic Code (DC) 5299-5214 for favorable ankylosis of the major wrist.  See 38 C.F.R. § 4.71a.  The Veteran's current appeal stems from a November 2010 claim.

The Veteran underwent total right wrist fusion in June 2004.

A November 2009 VA treatment record notes that the Veteran was unable to bend his wrist so he could not write, but he could type.

Other VA treatment records from the appeals period note complaints of pain and tenderness to palpation of the right wrist.

In his November 2010 statement, the Veteran reported pain when he grasped, wrote, or bumped his wrist accidentally.  He could not write legibly for a long time and his right hand was affected.

In June 2011 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore it is adequate for VA purposes.  At that time, the Veteran reported pain, weakness, stiffness, swelling, heat, redness, instability or giving way, "locking," fatigability, lack of endurance, etc.  He reported sharp pain (10/10) when he did any activity with it.  He used his elbow more, which resulted in aching pain in the right elbow.  He could not drive with his right hand.  There were signs of inflammation including swelling, heat, redness, tenderness, and/or drainage.  His right hand scar became red and warm to the touch once a month.  He treated this disability with medication.  The side effects of these medications were constipation, dry mouth, and rash.  He did not report a history of flare-ups.  This disability impacted is ability to work in that he was a clerk and had to learn to type with his left hand.  He also had to learn to drive with his left hand.  This made him irritable.  He was also unable to play ball.  Physical examination found no range of motion in the right wrist.  His right elbow range of motion was within normal limits.  He had a scar on dorsum of right forearm and hand that was about six inches and nontender.  The Veteran was diagnosed with status post fusion of the right wrist and post fracture of the right navicular bone chronic pain.

A January 2012 VA treatment record notes that the Veteran was employed.  

In March 2013 the Veteran underwent a VA examination in conjunction with this claim.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation. Therefore it is adequate for VA purposes.  This examiner noted that the Veteran was right hand dominant, so his right wrist was his major wrist.  The Veteran reported occasional flare-ups of pain.  Physical examination found that the Veteran's right wrist was ankylosed in a favorable position, between 20 and 30 degrees of dorsiflexion.  He had no muscle movement in the right wrist.  He had an associated scar, but it was not painful and/or unstable and did not affect a total area greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, sings, and/or symptoms related to this disability.  This disability did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  This examiner found that the Veteran's right wrist disability did not impact his ability to work.

A September 2017 VA treatment record notes that the Veteran was employed and used the computer with some difficulty.  He also played the guitar, but found it more difficult due to pain associated with degenerative joint disease of the bilateral hands.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2017).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director, Compensation Service, for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the Veteran's right wrist disability manifested as ankylosis, a scar, and pain.  The rating criteria for DC 5214 specifically contemplate ankylosis in its text.  See 38 C.F.R. § 4.71a.  As explained in the September 2015 rating decision, the Veteran's scar symptoms do not reach a compensable level.  The remaining question is whether the Veteran's right wrist pain warrants additional compensation.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  The regulation 38 C.F.R. § 4.40 provides for consideration of all symptoms that result in functional loss, including pain.  This regulation has been in place for many decades.

Additionally, the plain language of the 38 C.F.R. § 3.321(b) provides that "[t]he governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent hospitalization as to render impractical the application of the regular schedular standards."  Here, given the longstanding presence of sections 4.40 it cannot be said that the disability picture of a joint disability resulting in pain is such an exceptional or unusual disability picture.  Thus, the plain language of section 3.321(b) appears to place pain associated with joint disabilities outside the application of the section because it could not be said that the pain with joint disability is an unusual or exceptional disability picture.

However, even if this were not the case, the second step of Thun is not met in this case.  The Veteran does not allege and the record does not show frequent periods of hospitalization related to his right wrist disability.  Similarly, the record shows that the Veteran is currently employed and tends to show that his disability has not had marked interference .  The record shows that limitations associated with his right wrist disability have forced him to learn to type with his left hand.  The March 2013 examiner specifically found that this disability did not impact his ability to work.  Based on the evidence of record during the current claims period, the Veteran's right wrist disability limited his ability to work due in that it required him to relearn how to complete tasks such as typing and driving with his non-dominant left hand.  While this was undoubtedly difficult, the record suggests that he was able to do so successfully as he continues to work in a position that requires computer use.  The need to learn how to type and drive with his other hand does reasonably rise to the level of marked interference with employment.  He has not submitted any other evidence to establish marked interference with employment.  Thus, the record fails to show frequent periods of hospitalization or marked interference with employment.  Nor is the need to learn to drive or type with the other hand a factor similar to marked interference with employment or frequent hospitalization.  Therefore, the claim does not satisfy the second step in Thun analysis.

For these reasons, the Board finds that referral for extraschedular consideration is not warranted in this case.  

ORDER

Referral for consideration of an extraschedular evaluation for right wrist fracture, status post right wrist fusion, with history of nonunion navicular is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


